By the Court,

Paine, J.
We think the court below properly regarded this as an action of trespass, with circumstances of aggravation alleged. The counsel for the appellant contended very strongly that the allegation of intent on the part of the defendant below to seduce and have intercourse with the wife of the plaintiff, was not sufficient to justify the ad*428mission of evidence showing such intent, in aggravation of damages. It is true, as was urged, that a mere intent, so long as it was not acted on, may not be a ground of action; the law sometimes takes cognizance of such intent, by the way of preventing crimes, and compelling parties to give security to keep the peace. Intent is also in many cases an element which gives to a crime a much more aggravated character than it would otherwise have. Thus, an assault, with intent to kill, or maim, or commit a rape, is a much more aggravated offense than the mere assault without such intent. It is true, if the party does nothing by which the intent can be proved, he cannot be held liable for it. But being proved, it is the intent itself which aggravates the offense.
The general rule is, that where a wilful trespass is committed, anything which goes to show that it was committed with malice, may be given in evidence, in aggravation of the damages; thus, insulting language, or anything calculated to wound and injure the feelings of the party wronged, is admissible. 2 G-reenf. Ev., § 272. And we think the evidence offered for the purpose of showing the intent of the defendant in trespassing upon the plaintiff’s premises, was admissible upon this principle. It is true no case was cited where exactly this point has been presented, probably for the reason that in such cases, where the intent is executed, that constitutes a substantive ground of action, and in cases where it has not been accomplished, men have not been desirous of bringing actions, which held up their wives to the public, as persons against whom such attempts had ever been made with hopes of success. But if any man chooses to bring such an action, we can see no reason why an intent to solicit’ the plaintiff’s wife to improper intercourse, cannot be shown in aggravation of a trespass upon his premises, as well as any other fact calculated to injure his feelings, and sub*429ject him to shame and mortification. Previous transactions may have been such, that a party must attribute a mere entrance upon his premises to such a purpose. Thus, suppose,. as was testified to in this case, previous acts of solicitation and improper intimacy had existed, until the trespasser had been actually forbidden to enter upon the premises, under any circumstances. If he should then be found secretly entering, the injured party must at once attribute it to that intent. And what circumstance could be more calculated to excite anger, or aggravate the feelings? None that we could imagine. True, an intent of this kind is usually manifested by some overt act, occurring at the time; but it is, after all, not the overt act, but the intent with which it is done, that aggravates. And where the intent may be shown by previous transactions, we see no reason why it is not equally as aggravating as where shown by acts at the time. The very act of entering upon premises with such an intent, is a step towards its execution. And if previous facts are such as to make the other party aware of the intent, its whole evil effect is produced by the mere entry. Suppose one enters upon the premises of another, and solicits his daughter to enter a house of prostitution. The father discovers him, and ejects him, with orders never to appear there again. ' But he is found entering again, in a secret manner. The intent would be as apparent from the previous facts, as it would from overt acts at the time. And being apparent, who can say that it would not be as aggravating as insulting language, or any of the other various thing that may be shown ? We are unable to see why it does not come clearly within the principle upon which such evidence is admitted. But here the complaint alleges overt acts committed at the time: the entering of the bed-room, and holding a secret interview with the plaintiff’s wife, &c., which we think leaves no doubt of the propriety of admitting this evidence.
*430But being of the opinion that this evidence was properly admitted on the part of the plaintiff, we think, by the same reasoning, the evidence offered by the defendant, for the purpose of showing that the affections of the wife had been previously alienated from the plaintiff by others, and that he had lived in a condition of jealousy and discord with her, instead of affection and confidence, as alleged in his complaint, should have been admitted in mitigation. Such evidence is always admitted in actions where the criminal connection is actually accomplished. And upon the same principle by which such evidence would mitigate the damages where the injury is actually committed, it would mitigate them in trespass, with intent to commit it. And because the court below rejected this evidence, we think the judgment must be reversed, and the cause remanded for a new trial.